UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2244



RAMACHANDRAN VARADARAJAN,

                                              Plaintiff - Appellant,

          versus

JUAN ANTONIO SAMARANCH; RICHARD PONND; JAMES
EASTON; ANITA MENEIDE; ETIENNE GLIECHITEN;
LEROY T. WALKER; WILLIAM PAYNE; ELS VAN BREDA
RRIESMAN; RANA VALAQUAZ; PETER PORRITT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1066-A)


Submitted:   December 31, 1996            Decided:   January 23, 1997

Before HALL, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramachandran Varadarajan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action alleging libel, slander, attempted murder, illegal immigra-

tion practices, and harassment. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Varadarajan v.
Samaranch, No. CA-96-1066-A (E.D. Va. Aug. 7, 1996). We deny Appel-

lant's Motion for Order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2